DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-10 are pending in the application.

Abstract
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of the following informalities:  Correction is required.  See MPEP § 608.01(b).
The abstract exceeds the 150 word limit.
The first sentence of the abstract is an incomplete sentence.
The final sentence of the abstract refers to purported merits of the invention (convenience, stability).

Specification
The disclosure is objected to because of the following informalities:  Appropriate correction is required.
The BRIEF DESCRIPTION OF THE DRAWINGS section on page 4 of the original disclosure should be amended as follows:
--BRIEF DESCRIPTION OF THE DRAWINGS--
--[0011] FIG. 1 is an exploded diagram based on an  embodiment of the present application.
[0012] FIG. 2 is a combination sectional diagram of an external component of a combination based on an  embodiment of the present application. 
[0013] FIG. 3 is a perspective diagram based on an  embodiment of a combination of the present application. 
[0014] FIG. 4 is a stereoscopic exploded diagram of a column of different directions and connection block based on an  embodiment of the present application. 
[0015] FIG. 5 is a combination sectional diagram of a column of different directions according to an embodiment of the present application. 
[0016] FIG. 6 is a schematic diagram of a seat to which the present application is applied based on an  embodiment of the present application.--
In lines 4-5 of paragraph [0018], “outer circular surface 1” should be replaced with --outer circular surface 11--.
In line 7 of paragraph [0025], “A assembly plate 61” should be replaced with --An assembly plate 61--.

Claim Objections
Claims 1, 3, and 8 are objected to because of the following informalities:  Appropriate correction is required.
	Re Claim 1:  To improve clarity of the claim, it appears that claim 1 should be amended as follows:
	--1.  A multi-directionally engageable column combination structure, comprising: 
at least one column, being a straight shape and having an outer circular surface and two end faces, wherein a plurality of axial combination grooves inwardly recessed toward a  each combination groove has an opening corresponding to a radial direction of the column, the opening has opposite first and second side walls, first and second catching grooves along a circumferential direction are disposed at inner sides of the first and second side walls respectively, the first and second catching grooves are opposite in direction; 
a first hook body, wherein a front end of the first hook body has a first hook portion, a rear end of the first hook portion has a first engaging portion, a front end of the first hook portion has a first hook pillar which is inserted into the opening of one of the combination grooves, a first hook edge which is inserted into the first catching groove is disposed at a front end of the first hook pillar; a side of the first engaging portion has a first engaging surface, and a first combination hole corresponding to a perpendicular direction of the first engaging surface is disposed on the first engaging surface; 
a second hook body, wherein a front end of the second hook body has a second hook portion, a rear end of the second hook portion has a second engaging portion, a front end of the second hook portion has a second hook pillar that is inserted into the opening of another one the combination grooves, a second hook edge that is embedded into the second catching groove is disposed at a front end of the second hook pillar, a side of the second engaging portion has a second engaging surface attached against the first engaging surface, a second combination hole corresponding to a perpendicular direction of the second engaging surface is disposed at a position corresponding to the first combination hole, the first and second hook edges of the first and second hook bodies hook the first and second catching grooves respectively and then engaging elements are inserted into the first and second combination holes for combination.--

Re Claim 3:  To improve clarity of the claim, it appears that claim 3 should be amended as follows:
	--3.  The multi-directionally engageable column combination structure according to claim 1, wherein an abutting edge that is abutted against the outer circular surface is disposed at a position that is on the first hook body and corresponds to the outer circular surface of the column, the first hook pillar has a first side surface attached against the first side wall of the one of the combination grooves; the second hook pillar has a second side surface attached against the second side wall of the other one of the combination grooves.--
Re Claim 8:  To improve clarity of the claim, it appears that claim 8 should be amended as follows:
	--8. The multi-directionally engageable column combination structure according to claim 7, further comprising a connection block, wherein the connection block has a connection plate, side support plates are disposed upwardly at both sides of the connection plate respectively, the connection plate is placed on an end face of a column, a plurality of first assembly holes are disposed at positions corresponding to the combination holes of the column, and a second assembly hole is disposed at the center of the connection plate; the two side support plates are abutted against the outer circular surface of another column, an assembly plate is disposed at the position of  a bottom combination groove of the another column, both ends of the assembly plate are embedded into the first and second catching grooves respectively, the connection plate of the connection block is combined by inserting engaging elements into the first assembly holes and the combination holes of the column, and an engaging element is inserted into the second assembly hole to connect with the assembly plate on the another column.--


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re Claim 10:  Claim 10 recites the limitation "the external component" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Examiner notes that, while there is an “external component” introduced in claim 9, claim 10 does not depend from claim 9, but rather from claim 1.  Neither claim 1 nor claim 10 itself provide any prior antecedent basis for an “external component”.
Clarification and correction are required.
Examiner notes that any prior art rejections made in this Office Action are made in view of the claims, as best understood by the Examiner, in view of the above objections and indefiniteness rejections.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-3, 7, and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Trafton (US Patent 4,194,338).
	Re Claim 1:  Trafton discloses a multi-directionally engageable column combination structure (see Fig. 7), comprising: 
a column (28; see Figs. 3 and 7), being a straight shape and having an outer circular surface (3; Fig. 3) and two end faces, wherein a plurality of axial combination grooves (29) inwardly recessed toward a center of the column at different angular positions of the outer circular surface, a spacing portion (5) is disposed between adjacent combination grooves (29), an outer side of the combination groove (29) has an opening corresponding to a radial direction of the column, the opening has opposite first and second side walls (7; Fig. 3), first and second catching grooves (6) along a circumferential direction are disposed at inner sides of the first and second side walls respectively, the first and second catching grooves are opposite in direction; 
a first hook body (40; Figs. 6-7), wherein a front end of the first hook body has a first hook portion (41), a rear end of the first hook portion has a first engaging portion (46), a front end of the first hook portion has a first hook pillar  (at 41; Fig. 6) which is inserted into the opening of the combination groove (29), a first hook edge (42; Fig. 6) which is inserted into the first catching groove (6) is disposed at a front end of the first hook pillar; a side of the first engaging portion has a first engaging surface (the surface of bracket 40 that engages with member 52; Fig. 7), and a first combination hole (the hole through which bolt 50 extends) corresponding to a perpendicular direction of the first engaging surface is disposed on the first engaging surface; 
a second hook body (40’; Fig. 7), wherein a front end of the second hook body has a second hook portion (41’), a rear end of the second hook portion has a second engaging portion (46’), a front end of the second hook portion has a second hook pillar (at 41’) that is inserted into the opening of the combination groove, a second hook edge (similar to 42; Fig. 6) that is embedded into the second catching groove (6) is disposed at a front end of the second hook 

    PNG
    media_image1.png
    602
    356
    media_image1.png
    Greyscale

Re Claim 2:  Trafton discloses a multi-directionally engageable column combination structure (see Fig. 7), wherein an inwardly recessed buffer groove (the groove in lateral portion 46’ that accommodates the member 52) is disposed in the second engaging surface (the surface of bracket 40’ that engages with member 52; Fig. 7).
Re Claim 3:  Trafton discloses a multi-directionally engageable column combination structure (see Fig. 7), wherein an abutting edge (the surface of bracket 40 that engages the arcuate wall section 10; Fig. 7) that is abutted against the outer circular surface (3; Fig. 3) is disposed at a position that is on the first hook body (40) and corresponds to the outer circular surface of the column, the first hook pillar (at 41) has a first side surface attached against the first side wall (7; Fig. 3) of the combination groove (see Fig. 7); the second hook pillar (at 41’) has a second side surface attached against the second side wall (7) of the combination groove.
Re Claim 7:  Trafton discloses a multi-directionally engageable column combination structure (see Fig. 7), wherein an axial combination hole (the axial groove just radially inside of arcuate wall sections 5, 10; see Fig. 3) is disposed at the spacing portion (5), and a through hole (the central axial opening along central axis 2) is disposed at the center of the column (28).
Re Claim 9:  Trafton discloses a multi-directionally engageable column combination structure (see Fig. 7), an engaging hole (the hole receiving bolt 50) engageable with an external component (52) is disposed at the first engaging portion (48) of the first hook body, and a first clamping sheet (the inner surface of lateral portion 48) and a second clamping sheet (the inner surface of lateral portion 48’) for clamping the external component are disposed at rear ends of the first engaging portion (48) and the second engaging portion (48’) respectively.
Re Claim 10:  Trafton discloses a multi-directionally engageable column combination structure (see Fig. 7),  wherein the first hook body (40) is integrally formed (for example, if welded to member 52; see note below) with the external component (52; “pair of brackets 40 and 40' which may be welded, or bolted by bolt 50 and nut 51, to a member 52”; see Col. 6 lines 17-19).
Note: It has been held that the term “integral” is sufficiently broad to embrace constructions united by such means as fastening and welding. In re Hotte, 177USPQ 326, 328 (CCPA 1973).

Claims 1-4 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Long (US Patent 7,530,540).
	Re Claim 1:  Long discloses a multi-directionally engageable column combination structure (see Figs. 12-14), comprising: 
a column (21), being a straight shape and having an outer circular surface (22) and two end faces (the upper and lower end faces; Fig. 13), wherein a plurality of axial combination grooves (23) inwardly recessed toward a center of the column at different angular positions of the outer circular surface, a spacing portion (at 22) is disposed between adjacent combination grooves (23), an outer side of the combination groove (23) has an opening corresponding to a radial direction of the column, the opening has opposite first and second side walls (specifically at the vertices defining the opening of grooves 23), first and second catching grooves (at 25, 26; Fig. 12) along a circumferential direction are disposed at inner sides of the first and second side walls respectively, the first and second catching grooves are opposite in direction; 
a first hook body (106), wherein a front end (the radially inner portion near column 21) of the first hook body has a first hook portion (116), a rear end (radially outer portion) of the first hook portion has a first engaging portion (111), a front end of the first hook portion has a first hook pillar (at 116) which is inserted into the opening of the combination groove (23), a first hook edge (the radially inner edge of projections 116; Fig. 12) which is inserted into the first catching groove (26) is disposed at a front end of the first hook pillar; a side of the first engaging portion (111) has a first engaging surface (the flat surface of clamping part 106 that corresponds to generally flat end surface 118; Fig. 14), and a first combination hole (the openings for screws 123 that correspond to openings 124, 125; Fig. 14) corresponding to a perpendicular direction of the first engaging surface is disposed on the first engaging surface; 
a second hook body (107), wherein a front end of the second hook body has a second hook portion (116), a rear end of the second hook portion has a second engaging portion (at 107), a front end of the second hook portion has a second hook pillar (at 116) that is inserted 

    PNG
    media_image2.png
    482
    1173
    media_image2.png
    Greyscale

Re Claim 2:  Long discloses a multi-directionally engageable column combination structure, wherein an inwardly recessed buffer groove (122; Fig. 14) is disposed in the second engaging surface (118).
Re Claim 3:  Long discloses a multi-directionally engageable column combination structure, wherein an abutting edge (109; Fig. 14) that is abutted against the outer circular surface (22) is disposed at a position that is on the first hook body (106) and corresponds to the outer circular surface (22) of the column, the first hook pillar (at 116) has a first side surface (at the intersection between 108 and 116) attached against the first side wall of the combination 
Re Claim 4:  Long discloses a multi-directionally engageable column combination structure, wherein the column (21) is of cylindrical shape, the number of the combination grooves (23) is six and adjacent combination grooves are spaced apart by 60⁰ (“These flutes 23, there being six such flutes in the illustrated embodiment, are preferably disposed in equal angular spacing around the periphery of the post”; see Col. 4 lines 32-35; note that an even spacing of six grooves around 360⁰ is equal to 360/6 = 60⁰).
Re Claim 7:  Long discloses a multi-directionally engageable column combination structure, wherein an axial combination hole (the hollow axial holes formed radially inside of cylindrical outer peripheral wall 22) is disposed at the spacing portion (at 22), and a through hole (the central axial opening along the central axis of column 21) is disposed at the center of the column (21).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Trafton (US Patent 4,194,338), as applied to claims 1-3, 7, and 9-10 above, and further in view of Nagai (US Patent 5,785,359).
Re Claims 5-6:  Trafton, as discussed for claim 1 above, discloses a structure according to claim 1, and further wherein the column (28) is in a cylindrical shape (see Figs. 3 and 7).
Trafton does not explicitly disclose wherein a recess is disposed at an inner position of the first and second catching grooves of the combination groove (as is required by claim 5); and wherein the column has a plurality of cover frames, the cover frame is in a straight shape and has a cover plate, the cover plate approximately corresponds to a width of the opening of the combination groove and has a curvature corresponding to the outer circular surface of the column, side plate portions are disposed inwardly along a perpendicular direction on both sides of the cover plate respectively, flanges respectively engageable with the first catching groove and the second catching groove are disposed at ends of the two side plate portions (as is required for claim 6).
Nagai teaches the use of a structure (see Figs. 4 and 40) comprising a column (20) having a plurality of axial combination grooves (22), each combination groove having an opening (at 22) with first and second side walls (24; Fig. 4) and first and second catching grooves (26), and further wherein a recess (at 28; Fig. 4) is disposed at an inner position of the first and second catching grooves (26) of the combination groove (22); and wherein the column (30) has at least one cover frames (23), the cover frame is in a straight shape and has a cover plate (at 23), the cover plate approximately corresponds to a width of the opening of the combination groove (22) and has a shape corresponding to the outer surface of the column (20), side plate portions (the downwardly extending walls) are disposed inwardly along a perpendicular direction on both sides of the cover plate respectively, flanges (25) respectively engageable with the first catching groove and the second catching groove (26) are disposed at ends of the two side plate portions (see Fig. 40), for the purpose of providing additional space in the combination groove and for closing off the opening of the combination groove (see Fig. 40), for example, to accommodate an additional element inside the combination groove (such as lead 418).
Trafton such that a recess is disposed at an inner position of the first and second catching grooves of the combination groove (as is required by claim 5); and wherein the column has a plurality of cover frames, the cover frame is in a straight shape and has a cover plate, the cover plate approximately corresponds to a width of the opening of the combination groove and has a curvature corresponding to the outer circular surface of the column, side plate portions are disposed inwardly along a perpendicular direction on both sides of the cover plate respectively, flanges respectively engageable with the first catching groove and the second catching groove are disposed at ends of the two side plate portions (as is required for claim 6), as taught by Nagai, for the purpose of providing additional space in the combination groove and for closing off the opening of the combination groove, for example, to accommodate an additional element inside the combination groove.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Long (US Patent 7,530,540), as applied to claims 1-4 and 7 above, and further in view of Nagai (US Patent 5,785,359).
Re Claims 5-6:  Long, as discussed for claim 1 above, discloses a structure according to claim 1, and further wherein the column (21) is in a cylindrical shape (see Figs. 12-14).
Long does not explicitly disclose wherein a recess is disposed at an inner position of the first and second catching grooves of the combination groove (as is required by claim 5); and wherein the column has a plurality of cover frames, the cover frame is in a straight shape and has a cover plate, the cover plate approximately corresponds to a width of the opening of the combination groove and has a curvature corresponding to the outer circular surface of the column, side plate portions are disposed inwardly along a perpendicular direction on both sides of the cover plate respectively, flanges respectively engageable with the first catching groove claim 6).
Nagai teaches the use of a structure (see Figs. 4 and 40) comprising a column (20) having a plurality of axial combination grooves (22), each combination groove having an opening (at 22) with first and second side walls (24; Fig. 4) and first and second catching grooves (26), and further wherein a recess (at 28; Fig. 4) is disposed at an inner position of the first and second catching grooves (26) of the combination groove (22); and wherein the column (30) has at least one cover frames (23), the cover frame is in a straight shape and has a cover plate (at 23), the cover plate approximately corresponds to a width of the opening of the combination groove (22) and has a shape corresponding to the outer surface of the column (20), side plate portions (the downwardly extending walls) are disposed inwardly along a perpendicular direction on both sides of the cover plate respectively, flanges (25) respectively engageable with the first catching groove and the second catching groove (26) are disposed at ends of the two side plate portions (see Fig. 40), for the purpose of providing additional space in the combination groove and for closing off the opening of the combination groove (see Fig. 40), for example, to accommodate an additional element inside the combination groove (such as lead 418).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Long such that a recess is disposed at an inner position of the first and second catching grooves of the combination groove (as is required by claim 5); and wherein the column has a plurality of cover frames, the cover frame is in a straight shape and has a cover plate, the cover plate approximately corresponds to a width of the opening of the combination groove and has a curvature corresponding to the outer circular surface of the column, side plate portions are disposed inwardly along a perpendicular direction on both sides of the cover plate respectively, flanges respectively engageable with the first catching groove and the second catching groove are disposed at ends of the two side plate portions (as is Nagai, for the purpose of providing additional space in the combination groove and for closing off the opening of the combination groove, for example, to accommodate an additional element inside the combination groove.

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
None of the prior art devices of record teach or disclose the particular details related to the “connection plate”, the “assembly plate”, and the “engaging elements” as specifically set forth in claim 8.  The details related to these elements set forth in claim 8 allow an end face of one column to be attached to a side of another column in a secure and stable manner.  It would not have been obvious to modify the device of any of the prior art references or record in such a manner as required by claim 8 since there would have been no teaching, suggestion, or motivation to do so.  Accordingly, claim 8 is considered allowable over the prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MCMAHON whose telephone number is (571)270-3067. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MCMAHON/Primary Examiner, Art Unit 3678